DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims priority to U.S. Application No. 15/819,092 filed on 11/21/2017 and U.S. Application No. 14/753,954 filed on 06/29/2015 as a continuation of these applications.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2019, 09/09/2019, and 12/09/2019 were filed on or after the filing date of the instant application on 08/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Office notes that at least one document has been lined through as not considered in the IDS filed 08/27/2019. The NPL document not considered fails to comply with 37 CFR 1.98(a)(1). The text of the document not considered contains a list of U.S. Patents, Publications, and Applications that must be cited in a section separately from the citation of other documents on the IDS. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2004/0087124), hereafter Kubota, in view of Wang et al. (US 2014/0097171), hereafter Wang.
Regarding claim 1, Kubota discloses a method of forming a semiconductor structure (Title), comprising: forming a gate stack (Fig. 2C elements 13-15) comprising an interfacial dielectric material (Fig. 2C element 13) on a semiconducting material (Fig. 2C element 11) and a high-k dielectric material on the interfacial dielectric material (Fig. 2C element 14); and heating the gate stack to a preheat 
Regarding claim 2, Kubota discloses the exposing the gate stack to the multiple nanosecond laser pulses changes a material characteristic of the high-k dielectric material ([0060] and [0084]).
Regarding claim 3, Kubota in view of Wang do not explicitly disclose the multiple nanosecond laser pulses comprises 5-100 pulses. However, Kubota discloses optimizing the number of pulses ([0060]) in order to control the desired irradiation energy ([0060]). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to 
Regarding claim 4, Kubota further discloses a single pulse duration of the multiple nanosecond laser pulses comprises 10-100 nanoseconds ([0084]).
Regarding claim 8, Kubota further discloses the semiconducting material comprises group IV semiconductor materials ([0049]).
Regarding claim 9, Kubota further discloses the semiconducting material comprises Si ([0049]) and a peak temperature range is from 1200 °C to 1400 °C ([0060]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, Kubota discloses a range up to 1250 °C that clearly overlaps with applicant’s claimed range. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here controlling the temperature allows the heat treatment to simultaneously make up for oxygen deficiencies in the gate insulating film and for recovering the crystallinity and activity the dopants of the source and drain areas. Accordingly, the temperature is a result effective variable and a person of ordinary skill in the art would be motivated to find the optimum temperature. 
Regarding claim 10, Kubota further discloses the multiple nanosecond laser pulses are provided post gate dielectric deposition (Figs. 2A-2D and 3).
Regarding claim 11, Kubota further discloses the semiconducting material is n-type semiconductor material ([0057]).
Regarding claim 12, Kubota in view of Wang do not explicitly disclose the multiple nanosecond laser pulses comprises 40-50 nsec exposure time for a single pulse process. However, Kubota discloses using a repeat exposure process to achieve the desired temperature ([0060]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Kubota in view of Wang with the multiple nanosecond laser pulses comprises 40-50 nsec exposure time for a single pulse process, since Kubota discloses optimizing a repeat exposure process to achieve the desired temperature and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Kubota further discloses a peak temperature greater than the preheat temperature and the peak temperature greater than the micro-crystallization threshold ([0060]-[0061]). Kubota does not explicitly disclose the millisecond preheat temperature is less than the micro-crystallization threshold temperature of the high-k dielectric material; the millisecond preheat temperature is greater than the preheat temperature; and the peak temperature is greater than the millisecond preheat temperature. However, Wang discloses a preheat temperature ([0066] “heated chuck”, a millisecond preheat temperature higher than the preheat temperature ([0064]; Fig. 8A), a peak temperature higher than the millisecond preheat temperature (Fig. 8A), and the millisecond preheat temperature being up to 400 oC less than a peak temperature (Abstract). The advantage is to provide an increased thermal budget and improved flexibility during transistor manufacturing ([0076]). Accordingly, the combination naturally results in the millisecond preheat temperature is less than the micro-crystallization threshold temperature of the high-k dielectric material; the millisecond preheat temperature is greater than the preheat temperature; and the peak temperature is greater than the millisecond preheat temperature, because applying the teachings of Wang to Kubota results in a millisecond preheat temperature being up to 400 oC less than a peak temperature of Kubota which is 
Regarding claim 14, Wang further discloses the millisecond preheat temperature is greater than the preheat temperature ([0064]-[0066]; Fig. 8A); and the peak temperature is greater than the millisecond preheat temperature ([0066]; Fig. 8A).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Wang, as applied to claim 1 above, in further view of Mazzamuto (EP 3667704 A1), hereafter Mazzamuto.
Regarding claim 5, Kubota further discloses the laser exposure time should be very short ([0060]). Kubota in view of Wang do not explicitly disclose a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds. However, Mazzamuto discloses optimizing the number of pulses, pulse energy, and total exposure time via a beam control system depending on the desired effect ([0040]) with a total exposure time of preferably less than 10 microseconds ([0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Kubota in view of Wang with a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds, since Mazzamuto discloses optimizing the number of pulses, pulse energy, and total exposure time via a beam control system with a total exposure time of preferably less than 10 microseconds depending on the desired effect, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Kubota further discloses the multiple nanosecond laser pulses are provided post gate dielectric deposition (Figs. 2A-2D and 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Wang, as applied to claim 1 above, in further view of Bojarczuk et al. (US 2005/0258491), hereafter Bojarczuk.
Regarding claim 7, Kubota in view of Wang do not explicitly disclose the semiconducting material includes III/V or II/VI compound semiconductors. However, Bojarczuk further discloses the semiconducting material includes III/V or II/VI compound semiconductors ([0034]). The advantage, as is known in the art, is to optimize properties of the device and/or improve integration with other components. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Kubota in view of Wang with the semiconducting material includes III/V or II/VI compound semiconductors as disclosed by Bojarczuk in order to optimize properties of the device and/or improve integration with other components and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Wang in further view of Hatta et al. (“Laser Anneal-Induced Effects on the NBTI Degradation of Advanced-Process 45 nm High-K PMOS”), Non-Patent Literature Documents cite no. 3 filed 08/27/2019, hereafter Hatta, and further in view of Mazzamuto.
Regarding claim 15, Kubota discloses a method of forming a semiconductor structure (Title), comprising: forming a transistor on a semiconducting material (Figs. 2A-2D), the transistor comprising a gate stack composed of high-k dielectric material and gate electrode material (Fig. 2D elements 14 and 15); heating the gate stack to a preheat temperature ([0060]); exposing the gate stack to multiple laser pulses at a peak temperature below a melting point of the semiconducting material ([0060]). Kubota In re Aller, 105 USPQ 233.
 Regarding claim 16, Kubota in view of Wang in further view of Hatta and further view of Mazzamuto do not explicitly disclose the multiple nanosecond laser pulses comprises 5-100 pulses. However, Kubota discloses optimizing the number of pulses ([0060]) in order to control the desired irradiation energy ([0060]). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Kubota in view of Wang with the multiple nanosecond laser pulses comprises 5-100 pulses, since Kubota discloses optimizing the number of pulses in order to control the desired irradiation energy and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Kubota further discloses a single pulse duration of the multiple nanosecond laser pulses comprises 10-100 nanoseconds ([0084]).
Regarding claim 18, Kubota further discloses the gate stack is a pFET gate stack composed of the high-k dielectric material ([0057]).
Regarding claim 19, Kubota discloses the exposing the gate stack to the multiple nanosecond laser pulses changes a material characteristic of the high-k dielectric material ([0060] and [0084]).
Regarding claim 20, Kubota further discloses a peak temperature greater than the preheat temperature and the peak temperature greater than the micro-crystallization threshold ([0060]-[0061]). Kubota does not explicitly disclose the millisecond preheat temperature is less than the micro-crystallization threshold temperature of the high-k dielectric material; the millisecond preheat temperature is greater than the preheat temperature; and the peak temperature is greater than the millisecond preheat temperature. However, Wang discloses a preheat temperature ([0066] “heated chuck”, a millisecond preheat temperature higher than the preheat temperature ([0064]; Fig. 8A), a peak temperature higher than the millisecond preheat temperature (Fig. 8A), and the millisecond preheat temperature being up to 400 oC less than a peak temperature (Abstract). The advantage is to provide an increased thermal budget and improved flexibility during transistor manufacturing ([0076]). Accordingly, the combination naturally results in the millisecond preheat temperature is less than the micro-crystallization threshold temperature of the high-k dielectric material; the millisecond preheat temperature is greater than the preheat temperature; and the peak temperature is greater than the millisecond preheat temperature, because applying the teachings of Wang to Kubota results in a millisecond preheat temperature being up to 400 oC less than a peak temperature of Kubota which is less than the micro-crystallization threshold temperature of the high-k dielectric material and also results in a preheat, a millisecond preheat at a greater temperature than the preheat, and a peak temperature greater than a millisecond preheat. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,859,121 in view of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, and 14 are rendered obvious by claims 1, 13, or 14 of U.S. Patent No. 9,859,121 in view of Wang. Claims 2-12 are identical to claims 2-12 of U.S. Patent No. 9,859,121. 
Instant Application
U.S. Patent No. 9,859,121
1. A method of forming a semiconductor structure, comprising: 
forming a gate stack comprising an interfacial dielectric material on a semiconducting material and a high-k dielectric material on the interfacial dielectric material; and 
exposing the gate stack to multiple nanosecond laser pulses at a peak temperature, wherein the peak temperature is below a melting point of the semiconducting material and above a micro-crystallization threshold temperature of the high-k dielectric material.
heating the gate stack to a millisecond preheat temperature; and 


14. The method of claim 1, wherein: the millisecond preheat temperature is greater than the preheat temperature; and the peak temperature is greater than the millisecond preheat temperature.


forming a gate stack comprising an interfacial dielectric material on a semiconducting material and a high-k dielectric material on the interfacial dielectric material; 
exposing the gate stack to multiple nanosecond laser pulses at a peak temperature, wherein the peak temperature is below a melting point of the semiconducting material and above a micro-crystallization threshold temperature of the high-k dielectric material; and 
further comprising preheating the gate stack to a millisecond preheat temperature, wherein the 








13. A method comprising exposing a gate stack formed on a semiconducting material to multiple nanosecond laser pulses at a peak temperature below a melting point of the semiconducting material, wherein the gate stack comprises at least one high-k dielectric material, and further comprising a millisecond preheat temperature range of about 300° C. below a micro-crystallization limit to about 50° C. below the 

14. A method comprising: forming a transistor on a semiconducting material, the transistor comprising a gate stack composed of high-k dielectric material and gate electrode material; and exposing the gate stack to multiple nanosecond laser pulses at a peak temperature below a melting point of the semiconducting material, wherein a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds; and further comprising a millisecond preheat temperature range of about 300° C. below a micro-crystallization limit to about 50° C. below the micro-crystallization limit of the high-k dielectric material.

12. The method of claim 1, wherein the exposing the gate stack to the multiple nanosecond laser pulses changes a material characteristic of the high-k dielectric material.
3. The method of claim 1, wherein the multiple nanosecond laser pulses comprises 5-100 pulses.
2. The method of claim 1, wherein the multiple nanosecond laser pulses comprises 5-100 pulses.

3. The method of claim 2, wherein a single pulse duration of the multiple nanosecond laser pulses comprises 10-100 nanoseconds.
5. The method of claim 1, wherein a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds.
4. The method of claim 1, wherein a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds.
6. The method of claim 5, wherein the multiple nanosecond laser pulses are performed post gate dielectric deposition.
5. The method of claim 4, wherein the multiple nanosecond laser pulses are performed post gate dielectric deposition.
7. The method of claim 1, wherein the semiconducting material includes III/V or II/VI compound semiconductors.
6. The method of claim 1, wherein the semiconducting material includes III/V or II/VI compound semiconductors.
8. The method of claim 1, wherein the semiconducting material comprises group IV semiconductor materials.
7. The method of claim 1, wherein the semiconducting material comprises group IV semiconductor materials.
9. The method of claim 8, wherein the semiconducting material comprises Si and a peak temperature range is from 1200 °C to 1400 °C.
8. The method of claim 7, wherein the semiconducting material comprises Si and a peak temperature range is from 1200° C. to 1400° C.
10. The method of claim 1, wherein the multiple nanosecond laser pulses are provided post gate dielectric deposition.
9. The method of claim 1, wherein the multiple nanosecond laser pulses are provided post gate dielectric deposition.

10. The method of claim 1, wherein the semiconducting material is n-type semiconductor material.
12. The method of claim 1, wherein the multiple nanosecond laser pulses comprises 40- 50 nsec exposure time for a single pulse process.
11. The method of claim 1, wherein the multiple nanosecond laser pulses comprises 40-50 nsec exposure time for a single pulse process.

Claim 1 of the instant application differs from claims 1, 13, and 14 of U.S. Patent No. 9,859,121 in that claim 1 further requires “heating the gate stack to a preheat temperature”. However, Wang discloses heating the device to a millisecond preheat temperature (Abstract) after an initial preheat ([0066] “heated chuck”) and prior to a laser heating the device to a final temperature ([0064]). The advantage is to provide an increased thermal budget ([0076]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify U.S. Patent No. 9,859,121 with heating the gate stack to a preheat temperature, since Wang discloses a similar method with a millisecond preheat step between a preheat and a laser heating step in order to increase the thermal budget during manufacture.
Claims 13 and 14 differ from claim 1 in that they require a preheat that is lower than the millisecond preheat. This is further taught by Wang at [0064]-[0066] and Fig. 8A).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,553,439. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader but fully anticipated by claims 1-18 of U.S. Patent No. 10,553,439.
Instant Application
U.S. Patent No. 10,553,439

forming a transistor on a semiconducting material, the transistor comprising a gate stack composed of high-k dielectric material and gate electrode material; and 
affecting a negative-bias temperature instability (NBTI) in the semiconductor structure by: 
heating the gate stack to a preheat temperature; heating the gate stack to a millisecond preheat temperature; and 

exposing the gate stack to multiple nanosecond laser pulses at a peak temperature below a melting point of the semiconducting material, 











wherein a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds.







forming a gate stack comprising an interfacial dielectric material on a semiconducting material and a high-k dielectric material on the interfacial dielectric material; and 
affecting a negative-bias temperature instability (NBTI) in the semiconductor structure by: 
heating the gate stack to a preheat temperature; heating the gate stack from the preheat temperature to a millisecond preheat temperature; and 
exposing the gate stack to multiple nanosecond laser pulses that heat the gate stack from the millisecond preheat temperature to a peak temperature and back to the millisecond preheat temperature, wherein the peak temperature is below a melting point of the semiconducting material and above a micro-crystallization threshold temperature of the high-k dielectric material, and the millisecond preheat temperature is less than the micro-crystallization threshold temperature of the high-k dielectric material.

5. The method of claim 1, wherein a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds.
13. A method of forming a semiconductor structure, comprising: forming a transistor on a semiconducting material, the transistor comprising a gate stack composed of high-k dielectric material and gate electrode material; and affecting a negative-bias temperature instability (NBTI) in the semiconductor structure by: heating the gate stack to a preheat temperature; heating the gate stack from the preheat temperature to a millisecond preheat temperature; and exposing the gate stack to multiple nanosecond laser pulses that heat the gate stack from the millisecond preheat temperature to a peak temperature and back to the millisecond preheat temperature, the peak temperature being below a melting point of the semiconducting material, wherein a cumulative laser exposure time ranges from 300 nanoseconds to 3 microseconds, and the millisecond preheat temperature is less than a 


18. A method of forming a semiconductor structure, comprising: forming a transistor on a semiconducting material, the transistor comprising a gate stack composed of high-k dielectric material and gate electrode material; heating the gate stack to a preheat temperature; heating the gate stack from the preheat temperature to a millisecond preheat temperature; and heating the gate stack in plural pulses from the millisecond preheat temperature to a peak nanosecond temperature and back to the millisecond preheat temperature, wherein peak nanosecond temperature is greater than a micro-crystallization threshold temperature of the high-k dielectric material and less than a melting point of the semiconducting material; and the millisecond preheat temperature is less than the micro-crystallization threshold temperature of the high-k dielectric material.

14. The method of claim 13, wherein the multiple nanosecond laser pulses comprises 5 to 100 pulses.
17. The method of claim 16, wherein a single pulse duration of the multiple nanosecond laser pulses comprises 10-100 nanoseconds.
15. The method of claim 14, wherein a single pulse duration of the multiple nanosecond laser pulses comprises 10-100 nanoseconds.
18. The method of claim 15, wherein the gate stack is a pFET gate stack composed of the high-k dielectric material.
16. The method of claim 13, wherein the gate stack is a pFET gate stack composed of high-k dielectric material.
19. The method of claim 15, wherein the exposing the gate stack to multiple nanosecond laser pulses changes a material characteristic of the high-k dielectric material.
17. The method of claim 13, wherein the exposing the gate stack to multiple nanosecond laser pulses changes a material characteristic of the high-k dielectric material.
20. The method of claim 15, wherein: the millisecond preheat temperature is less than a micro-crystallization threshold temperature of the high-k dielectric material; the millisecond preheat temperature is greater than the preheat temperature; and the peak temperature is greater than the millisecond preheat temperature.
See claims 1, 13, and 18






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        02/24/2021